In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Ouachita, 4th Judicial District Court Div. D, No. 12-F-1330; to the Court of Appeal, Second Circuit, No. 47716-KW.
Writ granted. Given that defendant is charged with an enumerated crime of violence and due to defendant’s lengthy criminal history, including prior acts of violence against the victim of the instant case, the trial court did not abuse its discretion in granting the State’s motion to hold defendant without bond. Therefore, the ruling of the trial court, holding defendant without bond pending the resolution of this case, is reinstated.